DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-4 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claim 2 recites the phrase "the control system’s rules engine database" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the control system’s rules engine database” to --a rules engine database of the control system--.
Claim 2 recites the phrase "the appropriate action" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the appropriate action” to --an appropriate action--.
Claim 2 recites the phrase "a certain pest animal" in line 7. This is a double inclusion of “a pest animal” in line 1 of claim 1. The Examiner suggests changing “a certain pest animal” to --the pest animal--.
Claim 3 recites the phrase "the control system" in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the control system” to --a control system--.
Claim 3 recites the phrase "the device" in line 9. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the device” to --the electronic apparatus--.
Claim 3 recites the phrase "the pest animal" in line 11. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the pest animal” to --a pest animal--.
Claim 4 recites the phrase "control circuitry" in line 2. This is a double inclusion of “control circuitry” in line 7 of claim 3. The Examiner suggests changing “control circuitry” to --the control circuitry--.
Claims 2 and 4
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by King (U.S. Pub. 20200323193).
In regard to claim 1, King discloses a method of deterring a pest animal from an area, the method comprising: receiving, by processing circuitry, video input which captures a set of images of the pest animal (Fig. 2 and Paragraphs [0016-0017], where there is a video input 20 which captures a set of images of the pest animal); selecting, by the processing circuitry embedded in the control system, a particular pest animal classification from a plurality of pest animal classifications based on the video input (Figs. 2-4 and Paragraphs [0019-0021], where processing circuitry uses neural networks and machine learning to select a particular pest animal classification from a plurality of pest animal classifications (system can determine specific target species after training the model) based on the video input), the particular pest animal classification identifying a particular animal type among multiple animal types (Figs. 2-4 and Paragraphs [0019-0022], where the particular pest animal classification identifies a particular animal type (specific target species) from multiple animal types (non-target species)); and in response to selecting the particular pest animal classification, performing a set of pest deterrent operations to deter the pest animal from the area (Figs. 2-4 and Paragraph [0021], where the system performs a set of pest deterrent operations 17/18/19 in response to identifying and selecting the particular pest animal classification).
In regard to claim 2, King discloses the method of Claim 1 wherein selecting the particular pest animal classification includes: performing a set of artificial intelligence operations to select the particular pest animal classification among the plurality of pest animal classifications (Figs. 2-4 and Paragraphs [0019-0022], where the system uses artificial intelligence operations such as neural networks and machine learning to select a particular pest animal classification among the plurality of pest animal classifications (system can determine specific target species after training the model); and processing each pest type and degree of certainty by matching rules configured in the control system's rules engine database (Figs. 2-4 and Paragraphs [0019-0022], where the model determines the presence of a particular pest type and degree of certainty by matching rules configured in the control system's rules engine database (the model is trained and validated for certain pest types, to a predetermined degree of certainty, before use), which dictate the appropriate action to take when a certain pest animal is detected (Figs. 2-4 and Paragraphs [0019-0022], where the model dictates whether an appropriate deterrent action is to be taken when a certain pest animal is detected).
In regard to claim 3, King discloses electronic apparatus, comprising: a communications interface to: update pest animal models (Fig. 3 and Paragraph [0020] and [0022], where the pest animal model can be updated and retrained to improve accuracy for detecting particular target animal species), download reports to PDF, Excel or other common reporting tool (Paragraph [0022], where a daily summary of activity (reporting tool) can be transmitted via a cell network), connect to an external loudspeaker, light and mechanical actuator (Paragraph [0017], where the system connects to deterrents which consist of speakers, lights, and mechanical actuators such as water spray devices and compressed air projectile devices); and memory which stores a local application (Fig. 2, where there is a memory 22 which stores a local application (application through which the detection system runs in the device 11)); and control circuitry coupled to the communications interface and the memory (Fig. 2, where there is control circuitry coupled to the communications interface (interface that connects deterrents, camera, CPU, External CPU, and cell network) and the memory 22); the memory storing instructions that, when carried out by the control system, will cause the device to: receive, through the communications interface, video input which captures a set of images of the pest animal (Fig. 2 and Paragraphs [0016-0017], where there is a video input 20 which captures a set of images of the pest animal), select a particular pest animal classification from a plurality of pest animal classifications based on the video input (Figs. 2-4 and Paragraphs [0019-0021], where the system uses neural networks and machine learning to select a particular pest animal classification from a plurality of pest animal classifications (system can determine specific target species after training the model) based on the video input), the particular pest animal classification identifying a particular animal type among multiple animal types (Figs. 2-4 and Paragraphs [0019-0022], where the particular pest animal classification identifies a particular animal type (specific target species) from multiple animal types (non-target species)), and in response to selecting the particular pest animal classification, perform a set of pest deterrent operations to deter the pest animal from an area (Figs. 2-4 and Paragraph [0021], where the system performs a set of pest deterrent operations 17/18/19 in response to identifying and selecting the particular pest animal classification).
In regard to claim 4, King discloses the electronic apparatus of Claim 3 said apparatus further comprising at least one power source having reusable solar technology for powering control circuitry (Fig. 2 and Paragraph [0015], where the apparatus has at least one power source 29/30 which uses reusable solar technology 16 for powering the control circuitry).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of deterrent devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647